Appeal from an order of the Family Court, Erie County (Marjorie C. Mix, J.H.O.), entered May 26, 2005 in a proceeding pursuant to Family Court Act article 6. The order adjudged that petitioner is to correspond with his child once a month as approved by respondent.
*1207It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioner, an inmate at a correctional facility, commenced this proceeding seeking visitation with his child. Contrary to the contention of petitioner, Family Court properly determined that he was not entitled to visitation without conducting a hearing. “An evidentiary hearing was not required herein because it is clear from the record that the court possessed sufficient information to render an informed determination that was consistent with the child’s best interests . . . , particularly in view of the lengthy period of petitioner’s incarceration [and] the virtually nonexistent previous relationship of petitioner with his [child]” (Matter of Marmolejo v Calabrese, 23 AD3d 1122,1123 [2005] [internal quotation marks omitted]). Present—Pigott, Jr., P.J., Scudder, Gorski, Martoche and Hayes, JJ.